DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5, 8, 13, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Calderon, US 2011/0306423, in view of Bynum, US 2018/0300055.

In Reference to Claims 1, 8, 13, and 17
	Calderon teaches a controller system comprising one or more processors (Fig. 6); a controller comprising a controller body having a front surface (Fig. 2 and Par. 28); a first control disposed on the front surface and within a particular half of the front surface (Fig. 2, Par. 28-29 and Par. 37 which, for example teaches a directional pad control mechanism in the right half of the controller front surface), a sensor disposed in or on the first control and configured to detect an object in proximity to the first control (Fig. 37-38 as broadly claimed where the dpad generates control signals when pressed by the user. Whereas broadly claimed examiner considers the circuitry for detecting when the dpad is pressed to constitute a sensor “in or on the control” and pressing of the dpad with a user’s finger to constitute “an object in proximity”), and the particular half comprising a left half of the front surface or a right half of the front surface (Fig. 2 where it is show on the right half of the controller); and a second control disposed on the 
However, Calderon does not teach receiving, from the sensor, data indicating that the object is in proximity to the first control; and causing the second control to be disabled based at least in part on the data.
Bynum teaches an electronic device with a plurality of controls (Abstract and Fig. 2A) receiving, from the sensor, data indicating that the object is in proximity to the first control; and causing the second control to be disabled based at least in part on the data (Par. 20 which teaches where the system receives data that the users is using a first control on the device, “e.g. activating the keyboard or trackpad”, and automatically disables the touchscreen in response).
It would be desirable to modify the system of Calderon to include automatic disabling of control devices as taught by Bynum in order to allow the system to easily and automatically prevent inadvertent user inputs, such as inadvertent trackball inputs, when they are intending to operate the device with a different control device such as the dpad.


In Reference to Claims 5 and 18
Calderon teaches the first control is positioned on the front surface at a first distance from a side edge of the controller body; and the second control is positioned on the front surface at a second distance from the side edge of the controller body, the second distance less than the first distance (Fig. 2 where, as broadly claimed, the dpad is closer to the left side of the controller body than the trackball).

Claims 6, 11, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Calderon, US 2011/0306423, Bynum, US 2018/0300055, further in view of Monson et al., US 2020/0301517.

In Reference to Claim 14
Calderon and Bynum teach a controller system as described above in reference to Claim 13 including a sensor associated with the first control configured to detect an object in proximity to the first control. However, Calderon does not teach where the sensor comprises a capacitive sensor disposed in or on the first control; and the data comprises capacitance data indicating a change in capacitance based on the object moving into proximity to the first control.

It would be desirable to modify the system of Calderon and Bynum to utilize capacitive inputs in the control device such as the dpad as taught by Monson et al. in order to allow the user to use lighter touch inputs on the control device of the controller as the prefer, or to implement detection of more complicated inputs allowed by the capacitive touch sensor such as sliding of the finger on the dpad.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the system of Calderon and Bynum to utilize capacitive inputs in the control device such as the dpad as taught by Monson et al.

In Reference to Claims 6, 11, and 19
Calderon and Bynum teach a system and method as described above in reference to claims 1, 8, and 13, including causing of a second control to be disabled based on sensor data as described above. Further Calderon teaches the controller body comprises a handle portion (Fig. 2 and Par. 21 where the controller is and handheld device designed to be held in the user’s left and right hands. As broadly claimed examiner considers any or all of the potions of the control device under the user’s hands and fingers to constitute “a handle portion”). However, Calderon does not teach an array of sensors spatially distributed across the handle portion; the acts further comprise 
Monson et al. teaches a game controller with an array of sensors spatially distributed across the handle portion; the acts further comprise receiving, from the array of sensors, second data indicating a position of a hand on the handle portion (Fig. 3, Par. 26 and 33 which teaches a game controller with capacitive sensors on the control devices of the game controller. Par. 1, 25, and 34 which teaches where the array of different capacitive sensors across the input devices allow the controller to determine hand position).
It would be desirable to modify the system of Calderon and Bynum to use the array of capacitive sensors to detect hand position as taught by Monson et al. in order to assist the user in properly orienting their hands in applications such as AR or VR games, and further to modify the system of Calderon and Bynum to disable controls via capacitive touch inputs of Monson et al. on the controls indicating beginning of “use” of a particular control (As per Bynum) in order to allow the system to more quickly respond to the intended inputs of the user by their hands being positioned for “use” of particular controls and reduce inadvertent inputs in other controls.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the system of Calderon and Bynum to use the array of capacitive sensors to detect hand position as taught by Monson et al. and to modify the system of Calderon and Bynum to disable controls via capacitive touch inputs of Monson et al.
Claims 2, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Calderon, US 2011/0306423, Bynum, US 2018/0300055, Monson et al., US 2020/0301517, further in view of Morrell et al., US 2016/0098107.

In Reference to Claims 2, 9, and 15
Calderon and Bynum teach a controller system and method as described above in reference to Claims 1, 8, and 13 including a sensor associated with the first control configured to detect an object in proximity to the first control and causing the second control to be disabled based on the input from the object in proximity. However, Calderon does not teach where the sensor comprises a capacitive sensor disposed in or on the first control; and the data comprises capacitance data indicating a change in capacitance based on the object moving into proximity to the first control, determining based at least in part on the capacitance data, that a capacitive value sensed by the sensor satisfies a threshold; and generating the input signal based on the capacitance value satisfying the threshold.
Monson et al. teaches a control device including a dpad (Fig. 3) where the sensor comprises a capacitive sensor disposed in or on the first control; and the data comprises capacitance data indicating a change in capacitance based on the object moving into proximity to the first control (Fig. 3 and Par. 6, 18, and 26 which teaches a capacitive sensor integrated on a game controller including a dpad).
It would be desirable to modify the system of Calderon and Bynum to utilize capacitive inputs in the control device such as the dpad as taught by Monson et al. in order to allow the user to use lighter touch inputs on the control device of the controller 
Morell et al. teaches an electronic device with a touch sensor which teaches determining based at least in part on the capacitance data, that a capacitive value sensed by the sensor satisfies a threshold; and generating the input signal based on the capacitance value satisfying the threshold (Par. 32).
It would be desirable to modify the system of Calderon, Bynum, and Monson et al. to include a threshold for detecting input to the control via capacitive touch as taught by Morrell et al. in order to better ensure that the capacitive input via the control device is registered when a deliberate touch by the user is provided rather than only inadvertent proximity.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the system of Calderon and Bynum to utilize capacitive inputs in the control device such as the dpad as taught by Monson et al. and to modify the system of Calderon, Bynum, and Monson et al. to include a threshold for detecting input to the control via capacitive touch as taught by Morrell et al.

Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Calderon, US 2011/0306423, Bynum, US 2018/0300055, further in view of Bellinghausen et al., US 2015/0105152.

In Reference to Claims 3 and 16

Bellinghausen et al. teaches a game controller with a control device that operates as a mouse and comprises a trackpad (Fig. 1 and Par. 62-63).
It would be desirable to modify the system of Calderon and Bynum to utilize a trackpad-based mouse input control device as taught by Bellinghausen in order to implement mouse input via a control device with fewer moving parts in the mechanism than a trackball and which should be more resilient to failure or wear over time.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the system of Calderon and Bynum to utilize a trackpad-based mouse input control device as taught by Bellinghausen.

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Calderon, US 2011/0306423, Bynum, US 2018/0300055, further in view of Willner et al., US 6,760,013.

In Reference to Claims 4 and 10
	Calderon teaches a controller system and method as described above in reference to Claims 1, and 8. Further Calderon teaches where different control modes are activated to disable certain controls (Par. 7) and teaches mode status indicators for 
	Willner et al., teaches a game controller which further comprises a display; and the acts further comprise changing a mode of a user interface presented on the display based at least in part on the mode (Fig. 1 and Col. 5 lines 40-48 which teaches a display integrated into the game controller in order to provide detailed information on the status of the game controller as the users changes controller modes. And where the user interface presented on the display changes based on the change in mode. Further, where the change in mode of Calderon includes disabling of the second control as described above).
	It would be desirable to modify the system and method of Calderon and Bynum to include a display and changing of the user interface of the display based on switching controls as taught by Willner et al. in order to provide the user with more detailed and easily understandable feedback about the display mode that the controller is in via the information presented on the display.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the system and method of Calderon and Bynum to include a display and changing of the user interface of the display based on switching controls as taught by Willner et al.

Allowable Subject Matter
Claims 7, 12, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL V LARSEN whose telephone number is (571)270-3219. The examiner can normally be reached Monday through Friday; 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/C.V.L/           Examiner, Art Unit 3715                                                                                                                                                                                             /THOMAS J HONG/Primary Examiner, Art Unit 3715